Citation Nr: 0118447	
Decision Date: 07/16/01    Archive Date: 07/24/01	

DOCKET NO.  00-04 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for inactive renal 
tuberculosis with bilateral epididymectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from July to December 1944.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran under 
both the new and old criteria for the evaluation of claims.  

2.  The veteran currently suffers from no residual disability 
associated with the service-connected disorder.  The 
veteran's current difficulties are associated with 
nonservice-connected disorders.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for inactive renal 
tuberculosis with bilateral epididymectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.88b, 4.89, and 4.115a, 
Diagnostic Code 7525 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In January 1955, a private physician noted that in spite of 
the bilateral epididymectomy performed in January 1945, there 
was a nodular mass about the size of a small nut attached to 
the posterior aspect of both testicles.  It was indicated 
that both testicles were unusually tender.  A diagnosis of 
tuberculous epididymitis was made.  In a VA hospitalization 
from June to August 1969, no pulmonary tuberculosis was 
found.  Active renal tuberculosis on the right was indicated.  
The veteran was awarded a temporary total disability 
evaluation from June 1969, a 50 percent evaluation from April 
1972, a 30 percent evaluation from April 1976, and a 
noncompensable evaluation from April 1981 due to the service-
connected disability.  

A review of outpatient treatment records and VA hospital 
reports indicates sporadic treatment for nonservice-connected 
disorders.  In October 1998, the veteran requested an 
increased evaluation for his service-connected condition.  
Additional private and VA medical records were obtained.  
They continued to note treatment for a series of nonservice-
connected disorders.  

At a VA evaluation held in January 1999, the examiner noted 
that no claims file was available for review at that time.  
It was indicated that the veteran was diagnosed in 1944 with 
epididymitis, found to be tuberculosis, with bilateral 
epididymectomy (first on the right and then on the left).  He 
developed herpes zoster in August 1997 with chronic left 
flank and inguinal or lower abdominal pain, leading to an 
investigation which had revealed a left renal mass (the same 
kidney which the veteran had been informed was abnormal in 
1967).  

The veteran described chronic pain, sometimes very severe, 
and nocturia.  The veteran denied any specific urinary 
symptoms.  Nocturia had been reduced to two times a night 
with the addition of medication.  He had no daytime urinary 
symptoms at that time and no definite frequency, no 
hesitancy, no dribbling, and no dysuria.  His urine appeared 
to be normal and no blood was seen.  The veteran had 
undergone extensive evaluations, including a recent prostate 
check, a recent cystoscopy, and a CT scan, with no findings 
other than the renal mass indicated.  A MRI study was 
scheduled in February.  

Physical examination revealed no significant tenderness and 
no palpable mass in a location suggestive of renal 
enlargement.  The testicles were found to be mildly atrophic.  
There was no mass and there was no tenderness.  No inguinal 
adenopathy or tenderness was indicated.  

The examiner noted the veteran's service-connected 
disability.  He indicated, however, that the pain that had 
led to the current investigation was probably post-herpetic 
pain from herpes zoster.  The physician concluded that this 
condition was unrelated to the veteran's service-connected 
disability.  He stated that unless the mass was, in fact, 
causing the pain, the veteran had no symptoms suggestive of a 
chronic tuberculosis infection or urinary symptoms suggestive 
of active tuberculosis infection.  With all the studies to 
date apparently being normal with the exception of the 
demonstrated mass, it could not be determined with any 
certainty whether the veteran's current condition was 
tuberculosis related.  However, the future MRI study was 
noted.  

In light of the fact that the examiner did not have the 
veteran's claims folder for review, this case was returned to 
the VA evaluator in July 1999.  At this time, the examiner 
indicated that the primary question was whether the new renal 
mass was related to his past history of tuberculous 
epididymidis and whether the mass was related to a possible 
abnormality detected in 1967.  The examiner noted that the 
MRI study of February 1999 demonstrated a left kidney upper 
pole mass, as did the CT study.  The radiologist interpreted 
this as a malignant mass at the upper pole of the left 
kidney, presumably a hypernephroma.  

The evaluator reported that the veteran's claims file had 
been reviewed.  He stated that a review of his record 
confirmed the epididymal tuberculosis with a bilateral 
epididymectomy and the right renal tuberculosis with 
treatment in 1969.  There was no mention of any left renal 
involvement.  It was indicated that surgery was not 
recommended in light of the veteran's age.  

Constant mild or moderate left flank pain or discomfort, 
unchanged since the January examination, was noted.  The 
examiner stated, in pertinent part, that even though it could 
be related to the renal mass, it was "very probable" that 
this condition was related to the history of herpes zoster.  
The examiner's impression, in pertinent part, noted a left 
renal malignancy that was not related to a past history of 
right renal tuberculosis.  It was indicated that the right 
renal cyst was "incidental."  

Additional outpatient treatment records were obtained by the 
RO.  They continue to note the veteran's difficulties with 
nonservice connected disorders.  No health care provider 
reports active renal tuberculosis or a disability associated 
with the service-connected disorder.  

At a hearing held before a hearing officer at the RO in June 
2000, the veteran reported the treatment of his GU condition.  
The veteran also noted his difficulties.  He indicated that 
he urinates more than 10 times a day.  When asked whether he 
had ever asked a doctor to indicate whether his problems were 
related to his service-connected disability, the veteran 
stated that his doctors could not tell him.  He also 
indicated that he did not know. 

Additional requests for outpatient treatment records were 
made by the RO.  The records obtained continue to note 
treatment for the veteran's nonservice-connected disorders.  
A slow-growing mass in the upper pole of the left kidney has 
been indicated.  

Written argument was presented by the veteran's 
representative in April and May 2001.  



Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The RO, within the June 2000 statement of the case, 
specifically cited the VCAA on the last page.  As a result, 
it appears that the June 2000 statement of the case was 
updated and reviewed following June 2000 in order to insure 
that this case met the requirements of the VCAA.  In any 
event, the Board has reviewed the extensive development of 
this case by the RO including, but not limited to, the 
obtaining of the medical records cited by the veteran at his 
hearing.  The Board has also noted that the RO correctly 
returned the January 1999 examination to the examiner in July 
1999 in order to give this evaluator the opportunity to 
review the veteran's claims folder as well as the recent MRI. 

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the veteran has been effectively notified of the 
evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO.  He and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
this claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's service-connected disability has been rated by 
analogy to under 38 C.F.R. § 4.111b, Diagnostic Code 7525 
(chronic epididymo-orchitis (2000)).  Under this diagnostic 
code, the disability is to be rated as a urinary tract 
infection.  With tubercular infections, the condition is to 
be rated in accordance with 38 C.F.R. §§ 4.88b or 4.89 
(2000), whichever is appropriate.  

Urinary tract infection with poor renal function is to be 
rated as renal dysfunction.  Recurrent symptomatic infections 
requiring drainage and frequent hospitalizations (greater 
than two times a year) and/or requiring continuous intensive 
management warrants a 30 percent evaluation.  Long-term drug 
therapy with 1 to 2 hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent evaluation.  

The determinative question in this case is whether the 
veteran currently suffers from any residual disability 
associated with his service-connected disorder.  The Board 
has reviewed carefully the veteran's difficulties and finds 
no reason to dispute his testimony before the VA.  Nor does 
the Board in any fashion doubt the veteran's good faith 
belief that he now has disability due to his service-
connected inactive renal tuberculosis with bilateral 
epididymectomy.  The Board must find, however, that the 
veteran, as a lay party, is not competent to associate these 
complaints or symptoms to the service-connected disability.  
Espiritu v. Brown, 2 Vet. App. 492 (1992).  Nor does the 
Board claim competence to link or to disassociate the 
veteran's complaints with his service-connected disorder.  It 
is for this reason that the VA has obtained competent medical 
evidence.  

In the opinion of the Board, the medical reports of July and 
January 1999 are entitled to great probative weight.  These 
reports are to the combined effect that the veteran's 
disabilities are associated with nonservice-connected 
disorders.  The examiner specifically notes that the veteran 
has a left renal malignancy that is not related to his past 
history of right renal tuberculosis.  It is also reported 
that the right renal cyst is "incidental."  In addition, it 
was found that the veteran had developed herpes zoster in 
August 1997 and that this condition is also not related to 
the veteran's service-connected disability or his active 
service.  The medical reports of July 1999 and January 1999 
make clear that the veteran's current disabilities are not 
related to his service-connected condition.  

The Board has also reviewed, in detail, the medical  
treatment of the veteran, including both private and VA 
medical records.  Significantly, none of his health care 
providers associate the veteran's current condition with his 
service-connected inactive renal tuberculosis.  While the 
veteran currently has urinary difficulties, there is 
absolutely no indication that these difficulties are 
associated with the veteran's service-connected disability.  
In fact, there is now competent medical evidence that 
disassociates the veteran's current difficulties with his 
service-connected condition.  As a result, the Board must 
find the preponderance of evidence is against the veteran's 
claim.  

Once again, the Board does not wish to dispute the fact that 
the veteran has difficulties.  However, the Board must find 
that the veteran's current difficulties are not associated 
with either inactive or active renal tuberculosis.  The Board 
must also find that there is no indication that the veteran's 
nonservice-connected disabilities have been either caused or 
aggravated by the service-connected condition.  The medical 
opinion cited above would support such a determination.  The 
Board must find that these difficulties are not associated 
with the service-connected disorder.  Accordingly, a 
compensable evaluation for the service-connected disability 
is not warranted.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (2000) is raised by 
the record.  However, in light of the recent evaluations, 
which the Board finds to be highly probative, there is no 
evidence which the Board has found credible and of 
significant probative weight to indicate that the service 
connected disability impairs earning capacity by requiring 
frequent hospitalizations or because medication required for 
this disability interferes with employment.  In 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court held 
that the Board was required to consider extraschedular 
entitlement where the record contains evidence that the 
veteran's disability requires frequent hospitalization and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
is of record.  In this case, the Board has found that the 
veteran's difficulties are not associated with his service-
connected disorder.  Accordingly, there is no basis under 
38 C.F.R. § 3.321(b)(1) for an extraschedular evaluation.  


ORDER

Entitlement to a compensable evaluation for inactive renal 
tuberculosis with bilateral epididymectomy is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

